Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims has overcome the remaining rejections. Claims 1-19 are free of the prior art because there is no prior art reasonably teaching or suggesting the claimed  lettuce plant of lettuce line SVLD9013, a sample of seed of said line having been deposited under ATCC Accession No. PTA-126157. The closest prior art is Sinclair, J.W., and Holland, M.O. (“Sinclair’, US 8692074 B2, April 8, 2014). Sinclair disclosed seed and lettuce plants of a lettuce cultivar designated Denali and methods of using the plants in breeding processes. The plant and seed of lettuce cultivar “Denali” shares many characteristics with the plant and seed of the instantly claimed SVLD9013, such as plant type, seed color, anthocyanin distribution, blistering, thickness, trichomes, etc. (Table 1). However, the prior art plant differs from the instantly claimed in at least the following characteristics: head size, maturity, disease resistance spectrum, breeding history and genetic makeup.
The Request for Information under 37 C.F.R. § 1.105 as filed in the Office Action of August 31, 2021, has been satisfied with the supplemental information provided in the transmittal letter filed on May 14, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663